Citation Nr: 0604232	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a spinal disorder.

2. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a multiple 
joint disorder involving the right wrist, bilateral ankles, 
right shoulder, and left knee, including but not limited to 
tendonitis.

3. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hypertension.

4. Entitlement to service connection for hypertension.  

5. Entitlement to service connection for diabetes.  

6. Entitlement to an increased disability evaluation for a 
right knee disorder, currently evaluated as 20 percent 
disabling.

7. Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left thumb injury.

8. Entitlement to a compensable evaluation for residuals of a 
laceration over the left eye prior to August 30, 2002 and an 
evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from September 1976 to April 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claims for 
service connection for a back disorder and a right shoulder 
disorder; denied the veteran's claims to reopen previously 
denied claims of entitlement to service connection for a 
multiple joint disorder, an eye disorder, hypertension, and 
diabetes; denied a disability evaluation in excess of 10 
percent for the veteran's right knee disorder; and granted 
service connection for the veteran's residuals of a left 
thumb injury and a laceration over the left eye, assigning 
noncompensable disability evaluations for both. In November 
2000, a Board decision granted the veteran a 10 percent 
disability evaluation for his residuals of a left thumb 
injury and a 20 percent disability evaluation for his right 
knee disorder.  In the November 2000 decision, the Board 
denied the veteran's claims to reopen previously denied 
claims of entitlement to service connection for refractive 
error or esophoria, hypertension, and tendonitis of the 
multiple joints (including the right wrist, bilateral ankles, 
and left knee); and reopened the veteran's claim for service 
connection for diabetes, but denied the veteran's claim of 
service connection for diabetes. The veteran's claims of 
service connection for a back disorder, a multiple joint 
disorder other than tendonitis (including the right wrist, 
bilateral ankles, and left knee), residuals of a left eye 
injury, and a right shoulder disorder other than tendonitis, 
as well as the veteran's claim for an initial compensable 
disability evaluation for residuals of a laceration over the 
left eye, were remanded back to the RO for further 
development and readjudication.

The veteran subsequently appealed the November 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in April 2001, vacated the Board's 
November 2000 decision, except for the increased disability 
evaluations for the veteran's left thumb and right knee, 
although the claims for increased disability evaluations in 
excess of those granted by the Board remain valid on appeal. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2003 the Board remanded this case for further 
development and adjudication.  Thereafter, jurisdiction in 
this case was transferred to the RO in Roanoke, Virginia, 
which promulgated a rating action in December 2004, which 
granted service connection for an eye disability and 
increased the evaluation for the veteran's laceration over 
the left eye to 10 percent from August 30, 2002.

With the exception of the issues of entitlement to increased 
ratings for a left thumb disability and a laceration over the 
left eye, the issue of entitlement to service connection for 
diabetes mellitus, and the veteran's application to reopen 
his claim for service connection for hypertension, the issues 
currently on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.	The veteran's currently diagnosed diabetes mellitus was 
not shown during service or for several years after 
service and is unrelated to his military service.  

2.	The veteran was notified of a March 1989 rating action 
denying a claim for service connection for hypertension, 
and that determination became final when the veteran 
failed to file a timely substantive appeal before the 
period allowed for appeal expired.   

3.	The additional evidence submitted since the unappealed 
rating action of March 1989 is relevant and /or 
probative, and is so significant, by itself or in 
conjunction with evidence already of record, that it 
must be considered in order to fairly determine the 
merits of the claim for service connection for 
hypertension.   

4.	The veteran's service connected left (major) thumb 
disability is manifested by pain, slight limitation of 
motion to include a slight limitation of thumb 
opposition, crepitus, and some weakness of grip reported 
during flare-ups.  

5.	The veteran has a "T" shaped scar over his left eye 
that measured 3 centimeters horizontally and 3 
centimeters x 1/8th of a centimeter vertically which was 
slightly raised in part with some depression in the 
area: there was no tenderness, ulcerations, adherence, 
tissue loss, keloid formation, abnormal texture, loss of 
motion, hypopigmentation, or hyperpigmentation and the 
scar is not significantly disfiguring.  


CONCLUSIONS OF LAW

1.	The veteran's diabetes mellitus was not incurred in or 
aggravated by service nor may diabetes be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

2.	The unappealed rating action of March 1989, which denied 
service connection for hypertension, refractive error, 
and for esophoria, is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (2005).  

3.	Evidence received since the March 1989 rating decision 
denying service connection for hypertension is new and 
material, and the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

4.	The criteria for an initial rating for a left thumb 
disability in excess of 10 percent have not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71(a), Diagnostic Code 
5224 (2002 &2005).  

5.	The criteria for a compensable evaluation for scar over 
the left eye were not met prior to August 30, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

6.	The criteria for an evaluation in excess of 10 percent 
for a scar over the left eye on and after August 30, 
2002 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in August 2003, the VA informed the 
appellant of evidence needed to substantiate his current 
claims. This letter together with information in the 
statement of the case and supplemental statements of the case 
told him what the evidence needed to show to prevail on the 
merits of the issues. The letter informed him of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain. The August 2003 letter 
specifically told him to send copies of any relevant evidence 
in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has been afforded recent VA 
examinations that provided clinical findings and/or medical 
opinions relevant to the adjudication of these issues. 
Therefore, the Board will now adjudicate these issues based 
on the evidence currently of record.  

I.	Service Connection for Diabetes Mellitus.  

The veteran's service medical records, including his 
separation examination, disclosed no diagnosis of or 
treatment of diabetes. The service medical records do show 
treatment on one occasion in September 1978 for a lesion on 
the left fifth toe of 6 months duration.  It was noted to 
show no sign of healing.  The separation examination, 
conducted in February 1987, was negative for albumin or sugar 
on laboratory examination of the urine.  The veteran's feet 
were evaluated as normal.

Also of record was a private medical statement dated in 
February 1995, reflecting that the physician treated the 
veteran for diabetes in February 1994. The statement reflects 
that the veteran's diabetes mellitus had been present for 
approximately four months at that time. 

An April 1995 examination report reflected that the veteran 
reported a history of non-insulin-dependent diabetes 
mellitus, which had been diagnosed for several years. The 
veteran reported no ketoacidosis or hypoglycemic reactions. 
Subsequent treatment for diabetes mellitus is indicated.  

The evidence also includes an August 2000 medical statement 
from a private podiatrist, who states that the veteran was 
first seen in his office in July 1999 for infected ingrown 
nails and a callus on the plantar aspect of his feet. The 
podiatrist specifically stated, "In review of his Military 
(sic) records, one of the signs of diabetes is the chronic 
foot problems that can be associated with the slow or 
nonhealing and possible neuropathy that is often associated 
with diabetes."

On a VA examination conducted in March 2004 the veteran 
claimed that he had a sore on his foot in 1978 that would not 
heal.  He also said that he had mood swings during service, 
as well as episodes of blurred vision in 1979 and 1983.  He 
also reported flu like symptoms during service that were 
treated with potassium.  He reported elevated blood sugar in 
1988, as well as dizziness and numbness in the extremities in 
1991.  The veteran reported a 1994 diagnosis of diabetes 
mellitus based on elevated blood sugar.  After evaluation, 
the examiner opined that the veteran's diabetes was more 
likely than not due to active service.  The examiner was 
subsequently provided with the veteran's claims folder, which 
was reviewed.  In a July 2004 addendum to his earlier report, 
the doctor opined that the veteran's active duty did not 
appear to have played a significant role in the development 
of diabetes.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005). ). Diabetes mellitus may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following discharge 
from wartime service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran's service medical records, including his 
urinalysis taken during his discharge examination revealed no 
findings or diagnosis of diabetes.  While it is true that the 
veteran was noted on one occasion to have a poorly healing 
sore on a toe of his left foot during service, the sore 
apparently healed subsequently since no further treatment for 
this complaint was documented and the veteran's feet were 
evaluated as normal on his discharge examination.  In any 
event that occurrence, as well as other physical and 
emotional problems claimed by the veteran to be due to 
diabetes are hardly diagnostic of that particular disease 
given the lack of any findings of diabetes on his separation 
examination urinalysis.   The clinical evidence does not show 
any findings of diabetes until the 1990s, several years after 
discharge from service.  An examining physician opined in 
early 2004 that the veteran's diabetes was related to 
service, but it is apparent that the opinion was based on a 
history provided by the veteran rather than from an 
examination of his actual clinical documentation.  When such 
was subsequently reviewed, the doctor changed his opinion and 
concluded that diabetes was not related to service.  

Since the evidence does not show that diabetes was manifested 
in service or within one year of service discharge, and since 
the clinical evidence does not establish that the veteran's 
diabetes is otherwise related to service, service connection 
for this disability is denied.  


II.	New and Material Evidence For service Connection 
For Hypertension.  

In July 1988, the veteran submitted claims for service 
connection for hypertension. The evidence of record at that 
time included the veteran's service medical records and the 
report of VA examination conducted in January 1989. The 
highest blood pressure recorded in service was 110/90 at the 
time of examination for dental purposes in March 1987. The 
veteran's blood pressure at the time of examination for 
separation in February 1987 was 124/84. A blood pressure of 
120/88 was recorded in late February 1987 when the veteran 
was treated for a nosebleed from a nasal fissure during the 
course of an upper respiratory infection.

On VA examination conducted in January 1989, the veteran's 
blood pressure was recorded as 120/80. The veteran's blood 
pressure was checked three times. The veteran stated that he 
was told at the time of his service discharge that his blood 
pressure was elevated, and he was instructed to follow-up on 
his hypertension through VA. Examination of the heart was 
normal. The examiner concluded that the veteran had a history 
of hypertension, not found on this examination. By a 
statement submitted in November 1989, the veteran disagreed 
with this determination, stating that, as part of his 
separation physical, the dental office checked his blood 
pressure and it was 110/100. A statement of the case was 
issued in December 1989, but the veteran did not thereafter 
submit a timely substantive appeal, and the March 1989 rating 
decision became final in 1990.

Following the March 1989 denial of service connection for 
hypertension, the veteran submitted a statement in November 
1989, indicating that, as part of his separation physical, 
the dental office checked his blood pressure and it was 
110/100. VA outpatient clinical records dated in 1991, 
reflect a diagnosis of equivocal hypertension, with blood 
pressure readings approximating 130/80, and also reflect that 
medication was prescribed and the veteran was given 
instructions regarding care of hypertension.

At his March 1998 personal hearing, the veteran testified 
that it had been determined that he had hypertension which 
could come and go. At his June 2000 hearing before the Board, 
the veteran's representative noted that the veteran had 
labile hypertension, and that his hypertension was not under 
treatment at the time of the hearing. The representative 
noted that, because this type of hypertension fluctuated, 
with no symptomatology at times and with findings of high 
blood pressure at other times, the veteran did not intend to 
aggressively pursue the issue, but did not wish to withdraw 
the claim.

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996). 
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2005). ). Hypertension may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following discharge from 
wartime service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran's statement that his blood pressure was found to 
be significantly elevated during service is new since it was 
not of record at the time of the March 1989 rating action 
that denied service connection for hypertension.  Recognizing 
the applicability of the Court's ruling in Justus, supra, the 
Board also concludes that this statement is material and must 
be considered in conjunction with all the evidence of record 
in order to fairly decide the veteran's claim for service 
connection for hypertension.  Therefore, the veteran's claim 
for service connection for hypertension is reopened.  

III.	Increased Rating For Left Thumb.  

The veteran's service medical records reflect that the 
veteran sustained an injury to his left thumb in January 
1981, with tenderness, swelling, and partial subluxation of 
the MP (metacarpophalangeal) joint. A fracture of the left 
thumb was diagnosed. The veteran later also sustained a 
laceration to the left thumb, which required surgical 
closure, in August 1981. The veteran's service medical 
records reflect that the veteran is left-handed.

On VA examination conducted in January 1997, there was no 
swelling or deformity of the left thumb, but there was some 
tenderness and soreness over the interphalangeal joint and 
some triggering of the thumb with flexion and extension at 
that joint. Radiologic examination disclosed no abnormality. 
The examiner concluded that the veteran had residuals of a 
fracture of the left thumb.

In a statement submitted in March 1997, the veteran stated 
that there was popping, pain, weakness, in the left thumb and 
sometimes movement of the left thumb when the veteran did not 
intend to move it.

By a rating decision issued in September 1997, the RO 
evaluated the veteran's residuals of left thumb injury as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5224.

At a June 2000 Board hearing, the veteran testified that his 
left thumb hurts when he uses it for keystrokes, and "pumps" 
when he moves it, like a trigger finger. He testified that it 
was hard to grasp things, and that the thumb would sometimes 
pop and give way when he was holding something, like a glass, 
causing him to drop it.

On VA examination in February 2004, the veteran reported that 
he had difficulty using a keyboard because of his left thumb 
disability.  He reported functional impairment and flare-ups 
with no time off from work.  Evaluation revealed a normal 
appearing left thumb with no ankylosis in any joint.  The 
veteran had radial abduction of from 0 to 70 degrees and from 
0 to 70 degrees of palmar abduction.  Flexion in the 
metacarpophalangeal joint was from 0 to 60 degrees, as was 
interphalangeal joint flexion.  Opposition of the thumb was 
said to be normal.  It was reported that range of motion was 
not additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  

On VA examination in June 2005 the veteran reported that he 
had dull pain in the left thumb, especially during cold 
weather.  He said that his symptoms flared up about 10 times 
a year with exacerbations lasting a month.  He said that 
there is functional impairment during flare-ups that can 
cause difficulties writing.  The functional impairment 
included lack of grip strength.  He said that he had lost 3 
days from work because of this condition.  The veteran had 
radial abduction of 60 degrees and 60 degrees of palmar 
abduction .  Flexion in the metacarpophalangeal joint was 60 
degrees, and interphalangeal joint flexion was 45 degrees.  
Opposition of the thumb was said to be 1 centimeter from the 
tip of the thumb to the base of the little finger.  There was 
no ankylosis in any thumb joint and left hand strength was 
normal.  Crepitation was noted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1 (2003). Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities. If there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.

The criteria for evaluating finger disabilities was amended 
during the course of this appeal. 64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. § 
4.71a,)

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kumar v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects. If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing. As will be discussed below, the Board finds 
that the new criteria are not liberalizing in this case, and 
will evaluate the veteran's disability under the old 
criteria.

Under both the old and new rating criteria, Diagnostic Code 
5224 provides for a 10 percent evaluation where there is 
favorable ankylosis of the thumb, and a 20 percent evaluation 
where there is unfavorable ankylosis.

Under the old criteria, favorable ankylosis was held to exist 
when motion was limited to within 2 inches of the median 
transverse fold of the palm. Limitation of motion of less 
than 1 inch was not considered disabling. Where only one 
joint of a digit was ankylosed or limited in its motion, and 
motion was possible to within 2 inches (5.1 centimeters) of 
the transverse fold of the palm, the disability was evaluated 
on the basis of favorable ankylosis, otherwise unfavorable. 
The carpometacarpal joint of the thumb was to be regarded as 
comparable to the metacarpophalangeal joint of other digits. 
38 C.F.R. § 4.71a (2002); notes preceding Diagnostic Code 
5216.

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. Notes preceding Diagnostic Code 5216 
provide that if only the carpometacarpal or interphalangeal 
joint of the thumb is ankylosed, the rating will be on the 
basis of favorable or unfavorable ankylosis, depending on 
whether there is a gap of more than two inches between the 
thumb and fingers with the thumb attempting to oppose the 
fingers.

The amendments also added Diagnostic Code 5228, which 
provides the criteria for evaluating limitation of motion in 
the thumb. Where there is a gap of less than one inch between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned. 
Where that gap is one to two inches, a 10 percent rating is 
assigned. Where that gap is more than two inches, a 20 
percent rating is assigned.

In this case, the evidence shows that the veteran is able, at 
worst, to bring his left thumb to within 1 centimeter of the 
base of the little finger, which indicates less than an inch 
of gap with the transverse fold of the palm. His ability to 
move the left thumb is otherwise very mildly limited. Under 
both the old and the new criteria this ability would equate 
to no more than favorable ankylosis.  The evidence also shows 
that amputation of the thumb is not warranted and that the 
functional impairment to the hand is adequately reflected by 
the currently assigned 10 percent rating.  Accordingly an 
evaluation in excess of 10 percent for the veteran's left 
thumb disability is not warranted.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the evidence shows that the veteran's left 
thumb disability was not more than 10 percent disabling 
during any period subsequent to December 9, 1996, the 
effective date of service connection.  Accordingly, staged 
ratings for the veteran's left thumb disability is not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Increased Rating For Laceration Over Left Eye 

The veteran's service medical records reflect treatment in 
1979 for an injury to the left side of the head sustained in 
a fall.  The injury resulted in a laceration over the left 
eye that was sutured.  

On VA examination in February 2004 the veteran was noted to 
have a scar on the left side of the forehead.  The scar was 
shaped like an inverted "T" with the horizontal being 3 
centimeters and the vertical being 3 centimeters x 1/8th of a 
centimeter.  There was a depressed area around the scar of 3 
to 4 centimeters.  The other part was slightly raised.  There 
was no tenderness, ulcerations, adherence, tissue loss, 
keloid formation, abnormal texture, loss of motion, 
hypopigmentation, or hyperpigmentation.  The scar was said to 
be not significantly disfiguring.  

The criteria for evaluating scars were also amended during 
the course of this appeal. 67 Fed. Reg. 49,596 (Jul. 31, 
2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Slightly disfiguring scars of the head, face or neck were 
evaluated as noncompensable, such scars that were moderately 
disfiguring were evaluated as 10 percent disabling; severely 
disfiguring scars warranted a 30 percent evaluation and 
completely disfiguring scars, or scars that were 
exceptionally disfiguring warranted a 50 percent evaluation. 
38 C.F.R. 4.118, Diagnostic Code 7800.

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, effective August 30, 2002 disfigurement of the head, 
face, or neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement 80

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement 	50

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement	30

With one characteristic of disfigurement 
	10

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length. Scar at least one-quarter 
inch (0.6 cm.) wide at widest part. Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The findings reported on the veteran's recent VA examination 
of the scar over his left eye indicates clearly that the old 
criteria for evaluation of his scar do not provide a basis 
for a compensable rating since moderate disfigurement due to 
the scar has not been demonstrated and the scar is not 
tender, ulcerated, poorly nourished or painful.  Since that 
is the case, a compensable evaluation for the veteran's scar 
is not warranted under the former criteria and the scar is 
properly assigned a noncompensable rating prior to August 30, 
2002, the date on which the revised criteria for the 
evaluation of scarring came into effect.  
The evidence shows that the veteran's scar over the left eye 
is somewhat raised in part with some depression of the area 
around the scar noted as well.  This reveals one 
characteristic of disfigurement under the revised criteria 
cited above.  The area of the scar is insufficient to be 
considered disfiguring and none of the other characteristics 
of disfigurement under the new criteria have been 
demonstrated.  Since that is the case, the veteran's 
laceration scar over the left eye is adequately reflected at 
present by the 10 percent rating in effect since August 30, 
2002.  




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

New and material evidence having been presented, the 
veteran's application to reopen his claim for service 
connection for hypertension is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for a left thumb disability is denied.  

Entitlement to a compensable evaluation for residuals of a 
laceration over the left eye prior to August 30, 2002, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration over the left eye on and after 
August 30, 2002, is denied.  


REMAND

In view of the reopening of the veteran's claim for service 
connection for hypertension based on new and material 
evidence, it is appropriate that the RO consider this issue 
on a de novo basis prior to further appellate consideration 
of this matter.  

Also, in a March 2005 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
spinal disability and for multiple joint disabilities as 
secondary to the veteran's already service connected right 
knee disorder.  These issues are inextricably intertwined 
with the issues of direct service connection for these 
disabilities that are currently in appellate status.  
However, the RO has not adjudicated the issues of secondary 
service connection for spinal and multiple joint 
disabilities.  Such should be accomplished prior to further 
appellate action by the Board.  


The Board further notes that, in view of the veteran's new 
but intertwined claim for secondary service connection, a new 
orthopedic examination should be conducted to provide 
relevant clinical opinions regarding these issues.  In this 
regard, the Board also notes that the veteran's service 
connected right knee includes a degree of degenerative 
arthritis.  Opinions by the VA General Counsel dated July 1, 
1997 (VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) 
have held that separate disability evaluations may be 
assigned for service-connected knee disability under 38 
C.F.R§ 4.71(a), Diagnostic Code 5003 and Diagnostic Code 5257 
when a veteran is found to have both arthritis and 
instability of the knee. . These opinions by the VA General 
Counsel are applicable in this case. The evidence in this 
case indicates that the veteran has reported symptoms of 
instability in his right knee and complaints of right knee 
instability were noted on the veteran's most recent 
orthopedic examination in June 2005, but the clinical 
information contained in the report do not indicate either 
the presence or absence of right knee instability.  
Accordingly, further examination of this disability is 
necessary.  

In view of the above, this case is REMANDED for the following 
action:  

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his service- 
connected knee disability as well as the 
etiology of his claimed spinal disability 
and multiple joint disability, to include 
his claimed right wrist, bilateral 
ankles, right shoulder, and left knee 
disorders. The claims folder must be made 
available to the examiner, and the 
examiner should note in the examination 
report, or in an addendum, that the 
claims folder was reviewed.

The examiner should note the range of 
motion in the knees in degrees. The 
examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination. Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination. The 
presence or absence of subluxation and/or 
lateral instability in the right knee 
should be reported, and if present, 
whether such is severe, moderate or 
slight in degree.  

In regard to the multiple joint 
disability, the examiner should express 
medical opinions, with full rationale, as 
to whether any ankle, shoulder, wrist, or 
left knee disability found on the 
examination is related to service or was 
either caused or aggravated by his 
service connected right knee disorder.  

2.  Then, the RO should readjudicate the 
veteran's claims for direct and secondary 
service connection for spinal disability 
and multiple joint disabilities, service 
connection for hypertension, and an 
increased rating for his right knee 
disorder.  If the benefits sought are not 
allowed, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


